                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

    JOSEPH THOMAS, et al.                                                                        PLAINTIFFS

    V.                                                             CAUSE NO. 3:18-CV-441-CWR-FKB

    PHIL BRYANT, et al.                                                                        DEFENDANTS

                                                     ORDER

         On July 9, 2018, plaintiffs Joseph Thomas, Vernon Ayers, and Melvin Lawson filed this

suit claiming that the boundaries of Mississippi Senate District 22 are drawn in violation of

Section 2 of the Voting Rights Act. The new boundaries they propose would affect District 22

and two adjacent Districts.

         On August 8, 2018, in their answer, defendants Governor Phil Bryant, Attorney General

Jim Hood, and Secretary of State Delbert Hosemann admitted that this Court has subject matter

jurisdiction and can grant declaratory and injunctive relief. The parties proceeded to brief

motions, exchange written discovery, designate experts, argue the defendants’ dispositive

motion,1 take depositions, and prepare for a trial set to begin on February 6, 2019.

         Now, days before trial, two of the defendants (Bryant and Hosemann) have brought in

new lawyers to present a new defensive theory.2 They contend that this suit challenges “the

constitutionality of the apportionment of congressional districts or the apportionment of any

statewide legislative body,” which, if true, would require a three-judge court. 28 U.S.C.

§ 2284(a). Unless such a court is convened, they argue that the case must be dismissed for lack

of subject matter jurisdiction.



1
  During oral argument, counsel never questioned whether this Court had jurisdiction to hear this claim. That hearing
was held on January 16, 2019, eight days before the defendants filed the present motion.
2
  Hood’s representative has joined in their motion.
         Of course, the plaintiffs have not asserted any constitutional claims. The plaintiffs also do

not seek to reapportion congressional districts or a statewide legislative body.

         The defendants nevertheless proceed with two lines of attack. They first argue that a

Section 2 claim should be considered like a constitutional claim for the purpose of convening a

three-judge court. In the alternative, they contend that the text and legislative history of

§ 2284(a) reveal that Congress wanted three-judge courts to be convened in cases like ours.3

         Three-judge courts are “an exceptional procedure.” Phillips v. United States, 312 U.S.

246, 248 (1941). They are rare in part because Congress has been “mindful that the requirement

of three judges . . . entails a serious drain upon the federal judicial system,” id. at 250, and in part

because convening such a court “may often result in a delay in a matter needing swift initial

adjudication,” Allen v. State Bd. of Elections, 393 U.S. 544, 561 (1969) (citation omitted). The

Supreme Court has “long held that congressional enactments providing for the convening of

three-judge courts must be strictly construed.” Id. (citing Phillips, 312 U.S. at 246).

         Having considered the defendants’ arguments and authorities against this standard, the

Court finds that a three-judge court is not required in this case.

         First, there is no justification for treating Section 2 and constitutional claims as identical.

They are different causes of action with different evidentiary requirements. See League of United

Latin Am. Citizens v. Perry, 548 U.S. 399, 425, 442 (2006). As Chief Judge Bowdre recently

concluded in a similar case, a “challenge only under Section 2 . . . is not a constitutional




3
 Part of the defendants’ argument turns on speculation about what a single U.S. Senator “would have” wanted to
happen in these cases. Docket No. 45 at 5. As Justice Scalia and Bryan A. Garner explain, however, “[t]he search for
what the legislature ‘would have wanted’ is invariably either a deception or a delusion.” Reading Law: The
Interpretation of Legal Texts 95 (2012). “What the legislature ‘would have wanted’ it did not provide, and that is an
end of the matter.” Id. at 94.

                                                         2
challenge” and does not require a three-judge court. Chestnut v. Merrill, --- F. Supp. 3d ---, 2019

WL 338909, at *5 (N.D. Ala. Jan. 28, 2019).4

        As “master of the complaint,” it is the plaintiff’s choice to bring or forego a constitutional

claim. Holmes Grp., Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S. 826, 831 (quotation

marks and citation omitted). In this case, the plaintiffs have elected not to pursue one. Neither the

defendants nor the Court can force them to change their minds. See Fortune v. XFit Brands, Inc.,

No. 3:18-CV-545-CWR-LRA, 2018 WL 6332640, at *3 (S.D. Miss. Dec. 4, 2018) (“If the

plaintiff’s decisions were so easily invalidated, so easily written off by the court or her opponent,

she should not bother to file a complaint.”).

        Second, the defendants argue that § 2284(a) requires a three-judge court to hear any cause

of action which seeks to redraw a portion of a statewide legislative body. In other words, they

claim that Congress intended standalone Section 2 claims to be heard by a three-judge court.

        The defendants are incorrect. The plain language of the statute requires a three-judge

court when plaintiffs challenge “the constitutionality of the apportionment of congressional

districts or the apportionment of any statewide legislative body.” 28 U.S.C. § 2284(a) (emphasis

added). The term “the constitutionality of” modifies all of the phrases which follow it, per the

series-qualifier canon of construction.5 See Antonin Scalia & Bryan A. Garner, Reading Law:

The Interpretation of Legal Texts 147 (2012).

        That is hardly the end of this exercise in textualism, however. The Supreme Court has

cautioned that “there are two opposing canons on almost every point.” Lockhart v. United States,




4
  The new lawyers explained that similar arguments had been presented to the judge in Chestnut, and stated that the
defendants “now join the election officials of our neighboring States in seeking enforcement of § 2284(a).” Docket
No. 45 at 2. Days later Chief Judge Bowdre rejected those arguments.
5
  Despite its “fancy name,” the series-qualifier canon “reflects the completely ordinary way that people speak and
listen, write and read.” Lockhart v. United States, 136 S. Ct. 958, 970 (2016) (Kagan, J., dissenting).

                                                         3
136 S. Ct. 958, 968 (2016) (quoting Karl N. Llewellyn, Remarks on the Theory of Appellate

Decision and the Rules or Canons About How Statutes Are To Be Construed, 3 Vand. L. Rev.

395, 401 (1950)). Today’s case is no different.

           The defendants contend that the series-qualifier canon results in needless words, in

violation of the surplusage canon. See Scalia & Garner at 174. It is a fair point. If “the

constitutionality of” is indeed carried over to all following phrases, the second use of “the

apportionment of” is rendered unnecessary. The statute would be more precise without repeating

“the apportionment of.”

           The Supreme Court nevertheless urges vigilance with the surplusage canon. “Our

hesitancy to construe statutes to render language superfluous does not require us to avoid

surplusage at all costs. It is appropriate to tolerate a degree of surplusage.” Lockhart, 136 S. Ct.

at 966 (quotation marks, citation, and brackets omitted). The leading treatise agrees: “Sometimes

drafters do repeat themselves and do include words that add nothing of substance, either out of a

flawed sense of style6 or to engage in the ill-conceived but lamentably common belt-and-

suspenders approach.” Scalia & Garner at 176-77. Justice Scalia and Mr. Garner warn that “a

clever interpreter could create unforeseen meanings or legal effects from this stylistic

mannerism.” Id. at 177.

           The defendants’ argument is very clever. Without admitting as much, the defendants ask

the Court to rewrite § 2284(a) and transform it into this: a three-judge court is required when

plaintiffs challenge the apportionment of any statewide legislative body or the constitutionality of

the apportionment of congressional districts. Unfortunately for them, that is not what Congress

wrote and this Court cannot rewrite the statute to suit their needs. “Allowing laws to be rewritten



6
    Cf. King v. Burwell, 135 S. Ct. 2480, 2501 (2015) (“Pure applesauce.”) (Scalia, J., dissenting).

                                                             4
by judges is a radical departure from our democratic system.” Id. at 83. “So this court will apply

the law before it and will not read new provisions into—or strike existing words from—the

statutes at issue.” Chestnut, 2019 WL 338909, at *5.

       Finally, this Court’s conclusion is buttressed by several other decisions reading § 2284(a)

the same way. E.g., Rural W. Tenn. African-Am. Affairs Council v. Sundquist, 209 F.3d 835, 838

(6th Cir. 2000) (“RWTAAC then amended its complaint to challenge the House Plan on the sole

ground that it violated § 2 of the Voting Rights Act. Because the amended complaint contained

no constitutional claims, the three-judge court disbanded itself.”); Page v. Bartels, 248 F.3d 175,

189 (3d Cir. 2001), as amended (June 25, 2001) (finding that § 2284(a) “only requires a three-

judge district court for certain constitutionally-based apportionment challenges”); Kidd v. Cox,

No. 1:06-CV-997-BBM, 2006 WL 1341302, at *4 (N.D. Ga. May 16, 2006) (“In pertinent part,

§ 2284(a) requires that a three-judge court be convened ‘when an action is filed challenging the

constitutionality of . . . the apportionment of any statewide legislative body.’”) (ellipses in

original). This Court sees no reason to deviate from these authorities.

       The motion is denied.

       SO ORDERED, this the 5th day of February, 2019.

                                               s/ Carlton W. Reeves
                                               UNITED STATES DISTRICT JUDGE




                                                  5
